DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 and  08/09/2021 have been considered by the examiner. Only the non-patent  document provided in English have been considered as noted in the annotated in the IDS documents.
 English abstract only for the foreign patent documents because the full document has not been available in English.

Examiner’s Notes
Regarding the 35 USC § 103 rejection the rejection made in the previous action has been withdrawn. 
Allowable Subject Matter
Claims 1-17 and 19-21.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims  1-17 and 19-21 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 9,  and 19  as a whole with regards to technical features recited by the claim limitations including directed to: “wherein: each of the plurality of basic data blocks is distributed to one of the plurality of the basic processing circuits and at least two 
	The closest prior arts, listed below, discloses:
Song et al. (NPL: “C-Brain: A Deep Learning Accelerator that Tames the Diversity of CNNs through Adaptive Data-level Parallelization’): performing convolutional operations using distributed processing elements and a main processing circuit in parallel.
Judd et al. (US Pub. No. 2017/0357891, hereinafter ‘Judd’): performing the inner-product in parallel for a fully connected convolutional neural network layer.
 Parasharet al. (NPL: “Scnn: An accelerator for compressed-sparse convolutional neural networks”) teaches the use of dataflow operations in performing convolutional operations Cartesian products. 
Mairal (NPL: “End-to-End Kernel Learning with Supervised Convolutional Kernel Networks”): teaches the Cartesian product as an inner-product operational space for defining kernels.
In summary, the references made of record, fail to disclose the required claimed technical features as recited for performing the inner-product is a dot product output result in parallel using the distribution of data blocks as recited by the independent claim limitations as a whole, see remarks filed 11/23/2021.

The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greer (US 20080152217): standard operations of a neural network is to perform an inner-product operation of a node with a weight value. 
Chang et al (US 20180173571): teaches a dataflow is an arrangement of data in a processing system and an inner-product is a mathematical operation that are used as part of performing operations associated with a convolutional neural network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/O.O.A./Examiner, Art Unit 2129                                                              
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129